We will not say that the bill of sale, unaccompanied with possession, was not fraudulent, under the 13 Eliz. Ch., 5; nor will we say that the jury ought not so to have found it; but, in our opinion, the decision of that question, properly and of right, belonged to the jury. It is the province of the court to expound the law, and it is as much the province of the jury to pass upon the facts. The trial by jury is guaranteed by the Constitution of the State; and the act of 1796, ch. 4, was passed for the purpose of preventing judges from giving opinions to the jury on matters of fact. The statute, 13 Eliz. Ch., 5, declares that conveyances made with intent to defraud creditors shall be void and of no effect; and, whether a conveyance comes within the operation of that statute, whether it is made to defraud creditors or not, is a question of fact, which, under all the circumstances of the case, properly belongs to a jury to decide. In the absence of all other testimony, a jury are at liberty to say, if they think fit, that a deed not accompanied with possession is, per se, fraudulent and void; whether it is so, or not, is a matter of fact, and not a question of law. If, in an action of trover, a demand and refusal be found by special verdict, a court would not give judgment on such verdict, because a demand and refusal is not a conversion, but only evidence of it. So, when the question is whether a deed is fraudulent, or not, if a jury should find the facts that a deed was absolute on the face of it, but that the vendor remained in possession of the property conveyed (343) by it, such finding would not authorize the court to give judgment, because the facts so found would not,per se, make the deed void, but would only be evidence of fraud. And we must here repeat what was said in McRee v. Houston, 7 N.C.; 450, that the law was so understood when we separated from the mother country in the year 1776; for in Codegan v. Kenneth, Cowp., 434, Lord Mansfield said that the statute, 13 Eliz., said not a word about possession, but that if a vendor *Page 181 
remained in possession after a sale of goods as the visible owner, it was evidence of fraud, because goods pass by delivery.
Nor have we formed the opinion which we are now giving without due consideration of Edwards v. Harbin, 2 Term, 587, and Bamford v. Baron, ib., 594, note A, and also Hamilton v. Russell, 1 Cranch, 310, 316. The line of demarkation between the functions of the court and those of the jury is so strongly drawn by the Constitution of the State and the act of 1796 (the latter declaring that it shall not be lawful for a judge to give an opinion to the jury, whether a fact is proved or not), that to yield to those authorities would be to transcend it. The rule for a new trial is therefore made absolute.
(344)